CHARLES J. SCHUCK, Judge.
It appears from the record of this claim, which was referred to this court by the state road commission, with recommendation for the payment of $26.00, which recommendation is supported by the approval of the attorney general, that on the 9th day of March 1941, a collision occurred between a snowplow, operated by the said road commission, and the automobile owned by the claimant. The accident occurred on TJ. S. highway No. 60, in Greenbrier county, West Virginia. From the statements submitted, it appears that the snowplow, operated by the said road commission, while on the highway in question, slipped across the white or division line on the said highway and collided with claimant’s automobile, coming in the opposite direction, inflicting damages to the amount claimed. Under all the statements and the consideration of the circumstances surrounding the collision, the claim is one that should be paid.
We therefore award the claimant the sum of twenty-six dollars ($26.00.)